Citation Nr: 0503910	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-02 142	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1988 until September 1992.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2003 rating decision by the Oakland, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).   


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that the veteran has a 
hearing loss disability.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A March 2003 (prior 
to the rating appealed) letter informed him of what was 
needed to establish entitlement to the benefit sought and of 
his and VA's responsibilities in claims development.  The 
initial rating decision of July 2003 and a December 2003 
statement of the case notified the veteran of applicable laws 
and regulations, of what the evidence showed, and why his 
claim was denied.  Also regarding notice content, while the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, the March 2003 letter explained what 
the evidence must show to substantiate the claim and asked 
him to submit or identify any such evidence.  This was 
equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and reports of a January 2003 VA 
assessment of hearing, and has asked him to identify any 
other VA or private medical evidence relevant to his claim.  
He replied that he has not received treatment for his hearing 
loss.  VA also arranged for an audiological evaluation in 
June 2003.  The veteran has not identified any additional 
evidence pertinent to his claim. 

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Service medical records do not reveal any treatment or 
complaints of hearing problems.  On pre-service examination 
in June 1985, audiometry showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
05
0
0
0
LEFT
0
0
10
0
5

A January 2003 report of a hearing test showed a very high 
frequency sensorineural hearing loss, mild in the right ear 
and very mild in the left ear.  The veteran was not a 
candidate for a hearing aid.  

In his February 2003 claim, the veteran indicated that he 
served in a field artillery unit beginning in 1988, and that 
he was exposed to much 109 howitzer noise.  

In an April 2003 letter the veteran indicated that he had 
much noise exposure in his four years of active artillery 
duty and 11 years of guard and reserve artillery duty.  

On June 2003 VA audiological examination, audiometry showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
20
5
LEFT
10
10
15
        
10
10

Speech recognition was 96 percent correct in the right ear 
and 96 percent correct in the left ear.  The diagnosis was 
bilateral hearing primarily within normal limits. Medical 
follow-up was not deemed necessary.  

In his August 2003 notice of disagreement, the veteran 
indicated that he has to pay close attention when someone is 
talking, especially when there is a lot of noise in the 
background and that he cannot hear well when someone 
whispers.

In his January 2004 Form 9, the veteran indicated that the VA 
informed him a long time ago that his hearing was getting 
weak and that loud music or a loud voice hurts his ears.

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail in a claim seeking service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Given that the veteran served in the artillery, it may 
reasonably be accepted that he was exposed to noise in 
service.  However, hearing loss disability was not noted in 
service and there is no medical evidence of record showing 
sensorineural hearing loss in the first postservice year (so 
as to warrant consideration of presumptive service 
connection).  Furthermore, the record does not contain any 
competent (medical) evidence that the veteran has a hearing 
loss disability.  The findings on VA examination do not show 
a hearing loss disability by VA standards (as defined in 38 
C.F.R. § 3.385).  The only evidence that the veteran has a 
hearing disability is in his own statements.  The veteran's 
opinion is not competent evidence because: "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has not satisfied the threshold requirement 
necessary to establish service connection.  Without competent 
evidence of a disability, there is no valid claim.  The 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


